ORDER
Pursuant to amended Section 33 of the Rules on Disciplinary Procedure, Joseph S. Mendelsohn, Esquire, of Charleston, is hereby appointed Trustee of the files of the above deceased attorney to take such action as seem indicated to protect the interest of the deceased attorney and his clients, including notification to such clients, protection of the files of such clients, collection of any fees due such deceased attorney, and disposition of such files as shall be in the interests of the deceased attorney and his clients.
I further direct that Joseph S. Mendelsohn, is appointed Trustee of any trust accounts of the deceased attorney, with authority to make deposits or disbursements from such trust accounts as deemed necessary.
This Order, when served on any bank maintaining a trust account of the deceased attorney, will serve as notice to the bank that Joseph S. Mendelsohn has been duly appointed by this Court.
Mr. Mendelsohn will be relieved as Trustee of the files of Ira Jerome Bloom, upon delivery of Mr. Bloom’s files to the Board of Commissioners on Grievances and Discipline, in accordance with amended Par. 33 of the Rules on Disciplinary Procedure, and relieved as Trustee of the trust accounts upon further Order of this Court.